          Case 1:20-cv-10656-RGS Document 1 Filed 04/02/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                                    )
ALVIN HOLDER,                                       )
                                                    )
        Plaintiff,                                  )
                                                    )
        v.                                          )      C.A. No. 20-10656
                                                    )
BOSTON POLICE DEPARTMENT,                           )
CITY OF BOSTON, WILLIAM GROSS, in his               )
official capacity as the COMMISSIONER OF            )
THE BOSTON POLICE DEPARTMENT,                       )
WILLIAM EVANS and EDWARD DAVIS, each )
in his official capacity as former                  )
COMMISSIONER OF THE BOSTON POLICE                   )
DEPARTMENT, NICOLE TAUB, individually               )
and in her official capacity as former senior staff )
attorney for the BOSTON POLICE                      )
DEPARTMENT, KENNETH FONG,                           )
individually and in his official capacity as THE    )
BOSTON POLICE DEPARTMENT CAPTAIN, )
and SHAWN WILLIAMS, in his official capacity )
as DIRECTOR OF PUBLIC RECORDS AND                   )
RECORDS ACCESS OFFICE for the CITY OF               )
BOSTON AND THE BOSTON POLICE                        )
DEPARTMENT,                                         )
                                                    )
        Defendants.                                 )
                                                    )


                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C.A. §§1331, 1441 and 1446, defendant City of Boston (the “City”)

files this Notice of Removal of the above-captioned case from the Superior Court Department of

the Trial Court of the Commonwealth of Massachusetts, Suffolk County, to the United States

District Court for the District of Massachusetts. In support of this notice of removal, the City

states as follows:
            Case 1:20-cv-10656-RGS Document 1 Filed 04/02/20 Page 2 of 4



                 CASE BACKGROUND AND GROUNDS FOR REMOVAL

       1.      On February 10, 2020, the plaintiffs commenced a civil action in the Suffolk

Superior Court against the City, among other defendants, styled Holder v. City of Boston, et al.,

C.A. No. 20-00380F (the “State Court Action”). Plaintiff’s four hundred and eleven (411)

paragraph complaint asserts fifteen (15) counts against the defendants, including thirteen (13)

against the City and/or the Boston Police Department (“BPD”) 1. The counts against the City

include the first three counts, which allege violations of three federal statutes: 42 U.S.C.A.

§1983, 42 U.S.C.A. §1981(a) and 42 U.S.C.A. §1985. Plaintiff also asserts a series of state

statutory claims (under M.G.L. c. 149, §185 M.G.L. c. 66, §10, M.G.L. c. 149, §52C, M.G.L. c.

150C) and common law tort (civil conversion, fraud) and equitable claims (declaratory

judgment, injunctive relief) against the City.

       2.      As required by 28 U.S.C.A. §1446(a), attached as Exhibit A are copies of all

process, pleadings and orders served upon the City in the State Court Action.

       3.      The Notice of Removal is timely. Service of Plaintiff’s complaint was made on

the City on March 4, 2020. This Notice of Removal was filed prior to the expiration of 30 days

from the date of service. See 28 U.S.C.A. §1446(b)(1); Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344 (1999).

       4.      This Court has federal question subject matter jurisdiction over this matter

pursuant to 28 U.S.C. § 1331 as the civil action arises under three separate sections of Chapter 42

of the United States Code.




1
  The Boston Police Department is not a separate and distinct legal entity, but rather a
department of the City.
                                         2
            Case 1:20-cv-10656-RGS Document 1 Filed 04/02/20 Page 3 of 4



       5.      Venue in proper in this Court pursuant to 28 U.S.C.A. §1441(a) because the State

Court Action is pending in Massachusetts.

       6.      To the extent that there are any true defendants other than the City 2 in this action,

all such parties have consented, as required by 28 U.S.C.A. 1446(b)(2)(A), to the removal of this

action to the United States District Court for the District of Massachusetts.

       7.      This Notice of Removal has been served on Plaintiff’s counsel. A Notice of

Filing of Notice of Removal (attached as Exhibit B) will be filed in the Suffolk Superior Court

upon filing of this Notice of Removal.

       WHEREFORE, the City hereby removes the above-captioned case from the Superior

Court Department of the Trial Court for the Commonwealth of Massachusetts (Suffolk) and

requests that further proceedings be conducted in this Court as provided by law.

Date: April 2, 2020                                    Respectfully submitted,
                                                       CITY OF BOSTON,
                                                       By its attorneys:

                                                       Eugene F. O’Flaherty
                                                       Corporation Counsel

                                                       /s/ Edward F. Whitesell, Jr.
                                                       Nieve Anjomi (BBO#651212)
                                                       Senior Assistant Corporation Counsel
                                                       Edward F. Whitesell, Jr. (BBO#644331)
                                                       Assistant Corporation Counsel
                                                       City of Boston Law Department
                                                       City Hall, Room 615
                                                       Boston, MA 02201
                                                       (617) 635-4098 (NA)
                                                       (617) 635-4045 (EFW)
                                                       nieve.anjomi@boston.gov
                                                       edward.whitesell@boston.gov

2
  Claims asserted against the individual defendants “in an official capacity” are claims against
the City. “[A]n official-capacity suit is, in all respects other than name, to be treated as a suit
against the entity.” Kentucky v. Graham, 473 U.S. 159, 165-66 (1985).
                                                    3
          Case 1:20-cv-10656-RGS Document 1 Filed 04/02/20 Page 4 of 4



                                      Certificate of Service

        I, Edward F. Whitesell, Jr., hereby certify that on April 2, 2020, a true and correct copy of
this document filed through the ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing and that paper copies will be sent to
those indicated as non-registered participants and counsel for the plaintiff, Julie A. Halaby, Esq.
and Jon A. Halaby, Esq., Halaby Law Group, P.C., 14 Main Street, Hingham, MA 02043, who
have not yet made an appearance before this Court.


                                                    /s/ Edward F. Whitesell, Jr.
                                              Edward F. Whitesell, Jr.




                                                 4
